Louis B. Heller, J.
Defendant in this action for separation, in which he counterclaims for annulment, moves to dismiss the complaint for plaintiff’s alleged willful failure and refusal to submit to an examination before trial, and other alternative and incidental relief.
Examination of the submitted papers and the exhibits annexed shows that the parties by stipulation, without reservation, agreed to an adjournment of (1) the examination before trial of the plaintiff, and (2) the time for plaintiff to serve her bill of particulars.
Since the parties have agreed to “ chart their * * * procedural course” (Stevenson v. News Syndicate Co., 302 N. Y. 81, 87), the motion to dismiss the complaint is granted unless plaintiff shall appear for examination in accordance with the notice heretofore served, at Special Term, Part II, of this court on May 22, 1962 at 10:30 a.m.
The motion to preclude is granted, unless the bill of particulars is served within 10 days after service of a copy of this order with notice of entry thereof.